UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: October 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 333-185572 BASTA HOLDINGS, CORP. (Exact Name of Registrant as Specified in its Charter) Nevada (State of other jurisdiction of incorporation or organization) 99-0367603 (IRS Employer Identification Number) Basta Holdings, Corp. 1111 Kane Concourse Suite 518 Bay Harbor Islands, FL 33154 (Address of principal executive offices) (305) 867-1228 (Registrant’s telephone number) Securities registered under Section 12(b) of the Act: 3,730,000 at $0.001 par value Securities registered under Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such  filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12  months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be  contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this  Form 10-K or any amendment to this Form 10-K:x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting  company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange  Act. (Check one): Large Accelerated Filer o AcceleratedFiler o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox State the aggregate market value of the voting and non-voting common equity held by non-affiliates (730,000 shares) computed by reference  to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day  of the registrant’s last day of the registrant's most recently completed second fiscal quarter(April 30, 2014) : the market value was$6,570,000. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: The Issuer had  3,730,000 shares issued atFebruary 13, 2015. Documents incorporated by reference. None TABLE OF CONTENTS PART I ITEM 1:
